IN THE SUPREME COURT OF THE STATE OF DELAWARE

SEAN BROWNAWELL,                      §
                                      §     No. 301, 2017
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID Nos. 1209007806 (K)
STATE OF DELAWARE,                    §                 1309011819 (K)
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: February 6, 2018
                         Decided:   February 8, 2018
                               ORDER
      This 8th day of February 2018, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellant to show cause why the above-

captioned appeal should not be dismissed for the appellant’s failure to file the

opening brief and appendix. The appellant has not responded to the notice to show

cause within the required ten-day period and has not filed the opening brief and

appendix. Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice